IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 15 WAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JON ERIC SHAFFER,                            :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, truncated and slightly rephrased, is:

      Does an individual give up his expectation of privacy in the closed private
      files stored on his computer, merely by taking his computer to a commercial
      establishment for service or repair, where the service or repair requested
      does not render the viewing of the citizen[’]s closed private files as
      foreseeable to either the customer or the computer technician?